DETAILED ACTION
Claims 1-4 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/124406, filed on 09/08/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2022 and 08/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 01/05/2022.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,284,317. 
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application merely broadens the scope of the claims of the Patent by eliminating the elements and their functions of the claims, and the claims of this instant application are therefore and obvious variant thereof.
Instant Application 17/568779
U.S. Patent No. 11,284,317
Claim 1: A communication method of a User Equipment (UE), the method comprising:
Claim 3: A communication method of a User Equipment (UE) in a mobile communication system, the communication method comprising:
connecting to a source Master Node (MN) and a source Secondary Node (SN) before a handover from the source MN to a target MN; and 


connecting to a source Master Node (MN) and a source Secondary Node (SN) such that a first dual connectivity operation occurs before a handover from the source MN to a target MN; 
connecting to the target MN and a target SN after the handover from the source MN to the target MN; 
connecting to the target MN and a target SN such that a second dual connectivity operation occurs after the handover from the source MN to the target MN; 
receiving, from the source MN, an RRC Connection Reconfiguration message comprising a first identifier of a set of information related to security; and 

receiving, from the source MN, an RRC Connection Reconfiguration message comprising a first identifier of a set of information related to a security; and 
sending to the target MN, an RRC Connection Reconfiguration complete message; wherein the target MN sends a second identifier of the set of information to the target SN; and wherein the source MN is configured to send, to the target MN, a measurement report related to the target SN.
sending, to the target MN, an RRC Connection Reconfiguration complete message, wherein the target MN sends a second identifier of the set of information to the target SN wherein the target SN is a new SN changed from the source SN, and wherein the source MN is configured to send, to the target MN, a measurement report related to the target SN at the handover for the second dual connectivity operation.
Instant Application 17/568779
U.S. Patent No. 11,284,317
Claim 2: The communication method according to claim 1, further comprising: deleting a security context when the source MN releases the source SN in the handover from the source MN to the target MN.
Claim 4: The communication method according to claim 3, further comprising deleting a security context when the source MN releases the source SN in the handover from the source MN to the target MN.
Instant Application 17/568779
U.S. Patent No. 11,284,317
Claim 3: A User Equipment (UE) in a mobile communication system, the UE comprising: 
at least one processor; and at least one memory coupled to the at least one processor, the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor to: 
connect to a source Master Node (MN) and a source Secondary Node (SN) before a handover from the source MN to a target MN; and connect to the target MN and a target SN after the handover from the source MN to the target MN; receive, from the source MN, an RRC Connection Reconfiguration message comprising a first identifier of a set of information related to security; and send to the target MN, an RRC Connection Reconfiguration complete message; wherein the target MN sends a second identifier of the set of information to the target SN; and wherein the source MN is configured to send, to the target MN, a measurement report related to the target SN.
Claim 1: A User Equipment (UE) in a mobile communication system, the UE comprising: 
at least one processor; and at least one memory coupled to the at least one processor, the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor to: 
connect to a source Master Node (MN) and a source Secondary Node (SN) such that a first dual connectivity operation occurs before a handover from the source MN to a target MN, connect to the target MN and a target SN such that a second dual connectivity operation occurs after the handover from the source MN to the target MN, receive, from the source MN, an RRC Connection Reconfiguration message comprising a first identifier of a set of information related to a security, and send, to the target MN, an RRC Connection Reconfiguration complete message, wherein the target MN sends a second identifier of the set of information to the target SN wherein the target SN is a new SN changed from the source SN, and wherein the source MN is configured to send, to the target MN, a measurement report related to the target SN at the handover for the second dual connectivity operation.
Instant Application 17/568779
U.S. Patent No. 11,284,317
Claim 4: The UE according to claim 3, the at least one memory storing further instructions that when executed by the at least one processor cause the at least one processor to: delete a security context when the source MN releases the source SN in the handover from the source MN to the target MN.
Claim 2: The UE according to claim 1, further comprising the at least one memory storing further instructions that when executed by the at least one processor cause the at least one processor to: delete a security context when the source MN releases the source SN in the handover from the source MN to the target MN.


Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting, set forth in this Office action.
Claims 1-4 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “… connecting to a source Master Node (MN) and a source Secondary Node (SN) before a handover from the source MN to a target MN, connecting to the target MN and a target SN after the handover from the source MN to the target MN, receiving, ..., an RRC Connection Reconfiguration message comprising a first identifier of a set of information related to a security, ..., wherein the target MN sends a second identifier of the set of information to the target SN ... and wherein the source MN is configured to send, ..., a measurement report......”, and in combination with other recited limitations in claim 1.

Claim 3, includes similar features of claim 1 and is therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al., U.S. Publication No. 2016/0242064, discloses wherein the UE receives an RRC or a MAC signaling from the first BS or the second BS that indicates a serving cell to be used as the first cell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469